Citation Nr: 9933129	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder, with degenerative disc disease and 
degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which granted service connection for 
degenerative disc disease of the low back and assigned a 10 
percent evaluation.  
In a May 1998 rating decision, the RO expanded the grant of 
service connection to include degenerative joint disease and 
increased the evaluation to 20 percent.  As the 20 percent 
evaluation represents less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim for a 
higher evaluation for this disability remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During his June 1999 VA Travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
sexual dysfunction as secondary to his service-connected low 
back disorder.  This issue has not been addressed by the RO 
to date, and the Board therefore refers the matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is productive of 
symptomatology that is no more than moderate in degree, 
including pain with motion, muscle spasm, flexion limited to 
no more than 90 degrees, and full extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's low back disorder, with degenerative disc 
disease and degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In the June 1997 rating decision granting service connection 
for degenerative disc disease of the lumbar spine, the RO 
based the 10 percent evaluation on in-service x-rays showing 
narrowing of the L5-S1 interspace and the results of the 
veteran's January 1997 VA general medical examination.  
During this examination, the veteran complained of morning 
pain and stiffness, as well as flare-ups with prolonged 
sitting or standing or minor lifting.  Upon examination, 
normal spinal contour was noted.  Range of motion testing 
revealed flexion motion from zero to 90 degrees, with the use 
of bent knees and hand on the thighs during range of motion 
testing.  X-rays revealed "moderate" degenerative changes 
from L3 to L5, with disc space narrowing seen at both the L4-
L5 and L5-S1 levels.  The examiner diagnosed chronic back 
pain, with x-ray evidence of degenerative joint disease and 
degenerative disc disease, and noted that the veteran had 
been "unable to find gainful employment since [the] 1980's 
secondary to back problem" and would be a good candidate for 
vocational rehabilitation.  The examination report also 
indicates, however, that the veteran noted that he was self-
employed.

In May 1998, when the RO expanded this grant of service 
connection to include degenerative joint disease and 
increased the disability evaluation to 20 percent, effective 
October 1996, the RO based this increase on the results of a 
March 1998 VA spine examination.  During this examination, 
the veteran complained of back pain and flare-ups.  He 
reported that he was unable to find outside employment 
because of his back injury and currently worked as a self-
employed "handyman."  The examination revealed range of 
motion of the lumbosacral spine from zero to 180 degrees, 
both passively and actively.  The examiner noted that pain 
started with initial movement; while the veteran was able to 
forward flex to 180 degrees, he needed to push on his thighs 
to straighten up.  Muscle spasm with range of motion testing 
was noted.  There were no postural abnormalities, fixed 
deformities, or neurological abnormalities.  Tight muscles 
over the lower back were noted.  The diagnoses were 
degenerative disc disease and degenerative joint disease of 
the low back.  

During his June 1999 VA Travel Board hearing, the veteran 
testified that he worked "for himself" but had been unable 
to obtain a permanent job because of his back disability.  He 
testified that he was able to drive short distances on the 
small island where he lived and made money when he could by 
fishing on his own rebuilt boat.  He noted increased back 
pain with sitting and with various physical activities, such 
as catching larger fish.  He explained that his boat had no 
room for sitting.  He testified that he did not use any 
painkillers and was not under treatment at the present time 
for his back.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's low back disorder at the 
20 percent rate under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Under this section, moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
in order for severe intervertebral disc syndrome, with 
recurring attacks but with intermittent relief.

In this case, the veteran's current low back symptoms include 
pain with motion, muscle spasm, flexion limited on to no 90 
degrees, at least on one occasion, and full extension.  The 
Board observes that these symptoms were for consideration by 
the RO in granting a 20 percent evaluation and that, taken as 
a whole, they suggest a low back disability picture that is 
not more than moderate in degree.  The veteran's pain is 
relieved by rest and significantly, on the March 1998 VA 
examination, there were no objective neurologic abnormalities 
as such.  Accordingly, the Board finds no basis for an 
evaluation in excess of 20 percent for this disability under 
Diagnostic Code 5293.  

Further, although pain with motion was noted during the March 
1998 VA examination, the evidence does not suggest such 
additional disability or functional limitation as a result of 
this pain as would warrant an even higher evaluation in view 
of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) and 38 
U.S.C.A. §§ 4.40 and 4.45 (1999).  Rather, the 20 percent 
evaluation assigned under Diagnostic Code 5293 adequately 
contemplates the whole disability picture.  
 
The Board has considered other potentially applicable 
diagnostic criteria in deciding the veteran's claim.  
However, there is no medical evidence of residuals of a 
vertebral fracture, without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast) (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5285); complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); favorable ankylosis of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5289); severe limitation of motion of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5292); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under 
Diagnostic Code 5295).  The Board observes that the presence 
of muscle spasm, as reported in this case on range of motion 
testing on the March 1988 examination, is consistent with a 
20 percent rating under Code 5295 , and the radiographic 
changes in the lumbar spine were previously described as 
"moderate." 

In short, there is no schedular basis for an evaluation in 
excess of 20 percent for the veteran's low back disorder, 
with degenerative disc disease and with degenerative joint 
disease.  Therefore, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent.  In reaching the decision, the Board has considered 
the doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, because the preponderance of 
the evidence is against the veteran's claim, this doctrine is 
not for application in the present case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The veteran, of 
course, is free to reopen his claim for a higher evaluation 
at any time.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive him of a higher 
rating when he was originally evaluated by the VA.  See 
Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board observes that the veteran has 
reported that his back disability has rendered him unable to 
attain and maintain "outside" employment, and this 
contention has been noted by his examiners.  The veteran, 
however, has also indicated that he is self-employed, 
apparently has a handyman and more recently as a fisherman.  
He has submitted no documentary evidence, such as a statement 
from prospective employers, showing that his low back 
disability has markedly interfered with his employment status 
beyond the functional limitations contemplated by the current 
evaluation.  

Also, there is also no indication that this disorder has 
necessitated frequent periods of hospitalization.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for the veteran's low 
back disorder, with degenerative disc disease and 
degenerative joint disease, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

